Citation Nr: 0711059	
Decision Date: 04/13/07    Archive Date: 04/25/07	

DOCKET NO.  96-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the heart, claimed as the result of treatment at a Department 
of Veterans Affairs (VA) Medical Center in August 1994. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the postoperative residuals of right total knee arthroplasty, 
status post revision. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for low back strain. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for a right hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1996, September 1997, August 1998, and 
September 2002 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board in September 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, all issues save that 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran suffered no additional disability, including 
additional disability of the heart, as the result of 
treatment, or the lack thereof, at a VA medical center in 
August 1994.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the heart are 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121.  

In the present case, in correspondence of May 2004 and 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, as well as the transcript of an RO 
hearing in July 1995.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a July 1995 RO 
hearing; VA and private inpatient and outpatient treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the heart, claimed to be the result of 
inadequate evaluation and/or treatment leading to a 
subsequent myocardial infarction.  More specifically, it is 
argued that, on two separate occasions in August 1994, the 
veteran saw a VA physician who failed to properly evaluate 
and/or treat his symptoms, with the result that, 
approximately one week later, he suffered a myocardial 
infarction.

In that regard, under the provisions of 38 U.S.C.A. § 1151 
applicable to claims filed prior to October 1, 1997 (as in 
this case), where a veteran shall have suffered an injury, or 
an aggravation of an injury, as a result of VA 
hospitalization, or medical or surgical treatment not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation, or death are service 
connected.  The United States Supreme Court has found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
a causal connection between the claimed injury and any 
alleged or resulting disability.

In addition, 38 C.F.R. § 3.358(c)(1) provides that:  "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury, or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) 
provides that "[c]ompensation will not be payable...for the 
continuance or natural progress of disease or injury."  
Likewise, 38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358.  

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the aforementioned exceptions, the 
additional disability will be compensated as if service 
connected.

In the present case, on August 28, 1994, the veteran 
presented to the emergency room of a private medical facility 
with a complaint of acute onset of chest pain approximately 
one hour prior to arrival.  Reportedly, the veteran had been 
working on his car when he became nauseated and diaphoretic, 
and experienced chest pain.  The paramedics were called, at 
which time the veteran was found to have ST segment 
elevation.  Upon arrival at the emergency room, the veteran's 
wife indicated that he had no previous history of myocardial 
infarction, though he had experienced a similar episode 
approximately 2 to 3 months earlier while at an elevation of 
approximately 8,000 feet.  Reportedly, at that time, the 
veteran began to experience chest pain and diaphoresis.  
Noted at the time of admission was that the veteran had "no 
real permanent physician," and that he received most of his 
treatment for hypertension from the local VA hospital.  Also 
noted was that an electrocardiographic examination had 
revealed a sinus rhythm at the rate of 61 beats per minute, 
in conjunction with an ST elevation in the anterior leads 
consistent with acute anterior wall myocardial infarction.  

During the veteran's hospitalization, he underwent a cardiac 
catheterization, which revealed the presence of single-vessel 
(left anterior descending) coronary artery disease, with an 
occlusion from 70 to 80 percent in the area of the proximal 
left anterior descending coronary artery.  Also noted was the 
presence of moderate left ventricular systolic dysfunction, 
with severe anteroapical hypokinesia and an ejection fraction 
of approximately 35 percent.

Based on the veteran's coronary anatomy and clinical 
presentation, it was recommended that he undergo percutaneous 
transluminal coronary angioplasty, which procedure improved 
his 70 to 80 percent occlusion down to a residual of 
10 percent.  The pertinent diagnoses noted at the time of 
discharge were coronary artery disease, status post acute 
anterior wall myocardial infarction treated with tissue 
plasminogen activator, status post percutaneous transluminal 
coronary angioplasty of the left anterior descending artery; 
history of hypertension; and severe chronic obstructive 
pulmonary disease.  

At the time of a period of private hospitalization from late 
November to early December 1994, it was noted that the 
veteran was status post anterior wall myocardial infarction 
on August 28, 1994.  Reportedly, the previous night, the 
veteran had experienced left shoulder pain with radiation to 
his left arm.  While the veteran had taken three sublingual 
nitroglycerin tablets, he had experienced only minimal 
relief.  The veteran then took five baby aspirin with no 
relief, at which time he presented to the emergency room.  

On December 1, 1994, the veteran underwent cardiac 
catheterization, which revealed the presence of mild coronary 
artery disease, with a 30 percent occlusion of the proximal 
left anterior descending artery; a 20 percent occlusion of 
the proximal left circumflex artery before takeoff of the 
first obtuse marginal vessel; a 50 percent occlusion of the 
proximal superior subdivision of the first obtuse marginal 
vessel, with a 40 percent occlusion of the proximal inferior 
subbranch of the obtuse marginal vessel; a 30 percent 
occlusion of the osteal ramus intermedius; and a normal right 
coronary artery.  Left ventricular systolic function was 
within normal limits, with an ejection fraction of 
approximately 55 percent.  

Based on the veteran's coronary anatomy, it was felt that he 
had experienced a probable coronary vasospasm affecting the 
first obtuse marginal vessel.  The pertinent diagnoses noted 
were coronary artery disease, status post recent anterior 
wall myocardial infarction, status post percutaneous 
transluminal coronary angioplasty, with probable coronary 
vasospasm; hypertension; and chronic obstructive pulmonary 
disease.

In late September 1995, a VA cardiovascular examination was 
accomplished.  At the time of examination, the veteran stated 
that, in July 1994, he had experienced an episode of sudden 
onset of nausea, sweating, dizziness, and pallor not 
associated with pain.  Reportedly, this lasted for 
approximately 3 to 5 minutes, and then gradually subsided.  
According to the veteran, he was seen by his physician about 
a month later, at which time "no comment or special studies" 
were done.

When further questioned, the veteran indicated that, six days 
later, on August 29, 1994, he suffered a major myocardial 
infarction.  At that time, the veteran was taken to a private 
hospital, where he underwent cardiac catheterization, which 
revealed the presence of severe stenosis of most likely the 
anterior descending branch of the left coronary artery.  The 
veteran subsequently underwent angioplasty, following which 
he did well for approximately two months, at which time he 
suffered "a second heart attack."  At that time, the veteran 
was informed that his original angioplasty was "quite good."  
However, a second artery had developed severe spastic 
disease.  At the time, there was no indication of any severe 
organic obstruction.

On physical examination, the veteran's lungs were clear, and 
his heart was not enlarged.  Heart sounds were of good 
quality, with no evidence of any significant murmurs.  The 
veteran's extremities showed no evidence of any clubbing, 
cyanosis, or edema, and both the femoral and dorsalis pedis 
pulses were good bilaterally.  The clinical impression was of 
a definite myocardial infarction, with subsequent coronary 
angioplasty, and with the veteran at present "doing extremely 
well."  According to the examining physician, the veteran had 
no symptoms referable to his cardiovascular system, though he 
should certainly be encouraged to enter an exercise program 
and lose some weight.

In an attempt to clarify whether VA treatment (or the lack 
thereof) had resulted in additional cardiac disability, the 
veteran's case was remanded for an additional cardiac 
evaluation.  That examination was conducted in February 2006, 
and included a thorough review of the veteran's claims 
folder.  

At the time of examination, the veteran argued that he had 
experienced increased cardiac disability as a result of "not 
being diagnosed with heart disease in a timely fashion" by VA 
medical personnel.  In that regard, a review of the veteran's 
claims file showed that he had suffered a myocardial 
infarction on August 28, 1994, at which time he was admitted 
to a private hospital with a complaint of acute chest pain.  
Records from that admission indicated that, according to the 
veteran's wife, he had experienced a similar episode 
approximately 2 to 3 months earlier, at a location with an 
elevation of approximately 8,000 feet.  Records further 
indicated that, according to the veteran's wife, he had 
experienced chest pain and diaphoresis at that time.  Other 
notes indicated that, when seen at the Carl T. Hayden VA 
Medical Center on August 23, 1994, he had complained to his 
VA physician of feeling dizzy, sweaty, and sick to his 
stomach, as well as weak in his knees after driving to Heber, 
Arizona on July 29, 1994.  At that time, the veteran was 
apparently asked if he had experienced pain, to which he 
responded "no."  Per the veteran's report, his VA physician 
had informed him that he had probably been dehydrated.  
Currently, the veteran reiterated the history which he had 
provided in the past, indicating that, in his opinion, he had 
suffered a heart attack that day in Heber, Arizona, and that 
his subsequent heart attack on August 28, 1994 could have 
been prevented had his VA physician diagnosed his cardiac 
condition by obtaining an electrocardiogram on August 23, 
1994.  

On physical examination, the veteran exhibited a heart rate 
of 74, as documented in CPRS records of January 2, 2006.  
Cardiac examination revealed a nondisplaced point of maximal 
intensity, with a regular rate and rhythm, and no murmur, 
gallop, or rub.  At the time of evaluation, there was no 
evidence of jugular venous distention, and no lower limb 
edema.  Examination of the veteran's lungs showed diminished 
breath sounds bilaterally consistent with a history of 
chronic obstructive pulmonary disease, without rales.  

In the opinion of the examining physician, the veteran's 
current coronary artery disease/heart disability was less 
likely than not caused or aggravated by VA treatment (or the 
failure to provide treatment or proper evaluation) which the 
veteran received from the VA in 1994.  Further noted was 
that, while the symptoms the veteran experienced while 
visiting Heber, Arizona were, in retrospect, felt to be 
cardiac in origin, what was described to the VA physician was 
nonspecific.  Accordingly, a physician exercising the degree 
of skill and care ordinarily required of the medical 
profession would not have necessarily diagnosed a heart 
condition and provided treatment based on the symptoms which 
the veteran described at the time of his clinic visit.  
According to the veteran, the VA physician had specifically 
asked him if he had experienced any pain in conjunction with 
his symptoms of dizziness, weakness, nausea, and diaphoresis, 
and he responded that he had not.  

As noted above, for compensation to be warranted pursuant to 
the provisions of 38 U.S.C.A. § 1151, there must, at a 
minimum, be present additional disability which is in some 
way causally related to VA treatment.  Notwithstanding the 
veteran's assertions, there currently exists no objective 
clinical evidence that, prior to his initial myocardial 
infarction, the veteran was seen by or received treatment 
from a VA physician or physicians.  Even assuming, for the 
sake of argument, that the veteran did, in fact, consult with 
a VA physician, the overwhelming weight of the evidence is to 
the effect that such treatment (or the lack thereof) played 
no part in the veteran's subsequent myocardial infarction.  
Accordingly, his claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 must be denied.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the heart, 
claimed as the result of treatment at a VA Medical Center in 
August 1994, are denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for his service-connected right knee 
disability, as well as for low back and right hip disorders.  
In pertinent part, it is contended that various 
manifestations of these disabilities are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective schedular 
evaluations now assigned.

In that regard, a review of the record discloses that the 
veteran most recently underwent a VA examination of his back 
in October 2004, almost three years ago.  The most recent VA 
compensation examination of the veteran's right knee or hip 
was undertaken in March 2003, almost four years ago.  
Subsequent VA outpatient treatment records do not present 
findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the disabilities at 
issue.  Moreover, the veteran's accredited representative has 
argued that the veteran should be afforded an additional VA 
orthopedic examination prior to a final adjudication of his 
claims for increase.  

Under the circumstances, and in deference to the request of 
the veteran's accredited representative, the Board is of the 
opinion that an additional, more contemporaneous examination 
would be beneficial prior to a final adjudication of the 
veteran's claims for increased ratings.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2006, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right knee, right hip, and low back 
disabilities.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims file.   

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including 
radiographic studies) should be 
performed.  

Following completion of the examination, 
the examiner should specifically comment 
regarding the severity of the veteran's 
service-connected right knee, right hip, 
and low back disabilities, to include any 
and all limitation of range of motion, as 
well as functional loss associated with 
pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should, additionally, discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, and the 
presence (or absence) of osteoarthritis 
or degenerative disc disease.  Finally, 
the examiner should inquire as to whether 
the veteran experiences flare-ups 
associated with his service-connected 
right knee, right hip, or low back 
disabilities.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flareups should be described.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased ratings for his service-
connected right knee, right hip, and low 
back disabilities.  Should the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits 
since the most recent SSOC in August 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


